DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the first following gate voltage" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
The recitation of “wherein the each anti-fuse memory cell further comprises a plurality of following gate lines” in claim 15 is unclear because each memory cell is connected to only one following gate line (see Fig. 2 of the application).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al. (US 2017/0040067, hereinafter “Byun”).
Regarding claims 10, 12-14 and 17 Byun (Fig. 9) discloses a memory array and a programming method, comprising:
a first memory cell (UC1);
a second memory cell (memory cell adjacent to UC1 on the right side);
a third memory cell (UC2); and
a fourth memory cell (memory cell adjacent to UC2 on the right side);
wherein when the memory array performs a program operation (paragraph [0114]) and the first memory cell (UC1) is selected:
        a first control line (WLP1) coupled to the first memory cell and the second memory cell is configured to receive a first control line voltage (VPGM, paragraph [0114[, lines 4-6);
        a first word line (WLR1) coupled to the first memory cell and the second memory cell is configured to receive a first word line voltage (3V, paragraph [0114], line 16);
                   a first bit line (BL1) coupled to the first memory cell and the third memory cell is configured to receive a first bit line voltage (0V, paragraph [0114], lines 12-13);
                   a second control line (WLP2) coupled to the third memory cell and the fourth memory cell is configured to be floating or receive a second control line voltage (0V, paragraph [0016]);
                   a second word line (WLR2) coupled to third memory cell and the fourth memory cell is configured to receive a second word line voltage (0V, paragraph [0016]); and
                   a second bit line (BL2) coupled to the second memory cell and the fourth memory cell is configured to receive a second bit line voltage (VINH, paragraph [0114]);
                   wherein the first control line voltage (7V, paragraph [0114]) is higher than the second control line voltage (0V), the first word line voltage (3V) is higher than the second word line voltage (0V), and the first bit line voltage (0V) is lower than the second bit line voltage (VINH is higher than VPER (0V), paragraph [0091], lines 4-5 and paragraph [0114], lines 11-12); and
                   Byun does not disclose the second control line voltage is higher than a ground voltage. It would have been an obvious matter of design choice to use a second control voltage higher than a ground voltage applied to the second control line since Applicant has not disclosed the use of the second control voltage higher than the ground voltage solves any stated problem and it appears that the memory array would perform well with the voltage applied to the second control line of Byun during a program operation.
	Regarding claim 11: Byun discloses the memory array of claim 10, wherein the first word line voltage (3V) is lower than or equal to the second bit line voltage (VINH is the power supply voltage, paragraph [0091]).
Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Byun et al. in view of Liao (US 20170053707)
The only difference between claim 15 and Byun is that the each anti-fuse memory cell further comprises a plurality of following gate lines, wherein the each anti-fuse memory cell further comprises: a following gate transistor, coupled to a corresponding following gate line, and coupled between the anti-fuse transistor and the select transistor. However, Liao (Fig. 2) shows a memory device having each memory cell comprising a following gate line connected to a following gate transistor FTT between the anti-fuse transistor and the select transistor to provide a memory device with improved operation performance and flexibility of design (paragraph [0046]).It would have been obvious to one of ordinary skill in the art to use a memory device having each memory cell comprising a following gate line connected to a following gate transistor between the anti-fuse transistor and the select transistor to provide a memory device with improved operation performance and flexibility of design 

Allowable Subject Matter
Claims 1-4 and 6-9 are allowed.
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 1: The prior art made of record and considered pertinent to the applicant's disclosure does not teach the claimed limitation of “the anti-fuse control lines other than the first anti-fuse control line are floating or are configured to receive a second control line voltage higher than the first bit line voltage, wherein the second control line voltage is equal to or less than the second bit line voltage and is higher than a ground voltage.” in combination with the other limitations thereof as is recited in the claim. Claims 2-4 and 6-9 depend on claim 1.
Regarding claim 18: The prior art made of record and considered pertinent to the applicant's disclosure does not teach the claimed limitation of “wherein the anti-fuse memory device further comprising a pseudo-ground circuit configured to output the second control line voltage.” in combination with the other limitations thereof as is recited in the claim. Claims 19 and 20 depend on claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779. The examiner can normally be reached 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAN HOANG/Primary Examiner, Art Unit 2827